Title: From Thomas Jefferson to William Fitzhugh, 21 July 1790
From: Jefferson, Thomas
To: Fitzhugh, William



Dear Sir
New York July 21. 1790.

Your favor of the 11th. came to hand three or four days ago. As my servant Bob went from here to place himself at Fredericksburgh, I took for granted he would fall in your way, and give you an account of Tarquin. Some time after his arrival here he was taken with a lameness which continued perhaps three or four weeks, not severe, but so as to render him unfit to be used. By leaving  him at rest, it went off; and I have since avoided using him but merely for little rides about town. As this is my principal use for him, I hope he will answer my purpose. I am much attached to him for his size, form and properties, so that I beg you to consider yourself as under no responsibility for him, in which light I have ever considered you. The remittance of his price has been delayed longer than I expected. On my arrival here I proposed to draw a bill of exchange, for a considerable sum, on the bankers of the U.S. at Amsterdam, but exchange was then far below par, and I found an idea that the loss would be mine, which I did not think right. As exchange was rising fast, I was advised to wait and thus avoid dispute. It was expected that at the sailing of the last packet it would be at par; but it was not. I am assured it will be so at the sailing of the next, which will be about the 8th. of August. Whether it is or not, I shall draw, and then remit you the £75. say 250 dollars in any way I can devise or you advise. Or if you please to draw on me for that sum, payable the [7]th. of Aug. your draught shall be honored, and this would be the most agreeable to me, as the channel of remittance might, in my unskilful hands, occasion a delay, useless to me, and inconvenient to you.
The question of war and peace between Spain and England is still unsettled as far as we know. Congress will adjourn early next month, and the President go to Mount Vernon soon after. I hope to visit Virginia about the beginning of September. In that month and October I presume the removal of the offices to Philadelphia will take place. With my best respects to Mrs. Fitzhugh I am Dr. Sir Your most obedt. & most humble servt,

Th: Jefferson

